Citation Nr: 1523137	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for right eye disability.

2. Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus.

3. Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

4. Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to March 1973, from December 1975 to August 1985, and from September 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for right eye disability described as aphakia, primary open angle glaucoma, residual of branch vein occlusion, and status post pars plana vitrectomy. The RO assigned a 30 percent disability rating. The RO granted service connection for type II diabetes mellitus with erectile dysfunction. The RO assigned a 20 percent disability rating, and granted special monthly compensation based on loss of use of a creative organ. The RO granted service connection for peripheral neuropathy of the right lower extremity, and assigned a 10 percent disability rating. The RO granted service connection for peripheral neuropathy of the left lower extremity, and assigned a 10 percent disability rating.

In September 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a January 2011 statement, and in the September 2014 Board hearing, the Veteran indicated that he was seeking a total rating based on individual unemployability (TDIU) in conjunction with his appeals for higher ratings for service-connected disabilities. The Board is adding entitlement to a TDIU to the issues on appeal. In the Board hearing, the Veteran waived notice of the laws and regulations governing a TDIU, and RO consideration of the TDIU, prior to Board consideration of the issue.

The issue of a higher disability rating for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In the September 2014 Board hearing, prior to promulgation of a decision on the appeal for a higher disability rating for right eye disability, the Veteran wrote that he wished to withdraw the appeal as to that issue.

2. From September 30, 2008, to December 5, 2013, peripheral neuropathy of the right lower extremity caused discomfort and diminished sensation, especially in the foot, but did not weaken motion of the foot, decrease capacity to bear weight, or otherwise produce impairment comparable to more than mild incomplete paralysis.

3. From September 30, 2008, to December 5, 2013, peripheral neuropathy of the left lower extremity caused discomfort and diminished sensation, especially in the foot, but did not weaken motion of the foot, decrease capacity to bear weight, or otherwise produce impairment comparable to more than mild incomplete paralysis.


4. From December 6, 2013, peripheral neuropathy of the right lower extremity has produced sensory impairment including severe foot pain that significantly limited capacity for standing and walking. The impairment is comparable to moderate incomplete paralysis.

5. From December 6, 2013, peripheral neuropathy of the left lower extremity has produced sensory impairment including severe foot pain that significantly limited capacity for standing and walking. The impairment is comparable to moderate incomplete paralysis.

6. The combined effects of the Veteran's right eye disability, diabetes, and peripheral neuropathy of the right and left lower extremities made him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. On the issue of a higher disability rating for right eye disability, the criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. From September 30, 2008, to December 5, 2013, the criteria for a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2014).

3. From September 30, 2008, to December 5, 2013, the criteria for a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity were not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8521.

4. From December 6, 2013, the criteria for a 20 disability rating for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8521.

5. From December 6, 2013, the criteria for a 20 disability rating for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8521.

6. The Veteran's service-connected disabilities make him unemployable. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in October 2008 and January 2009, before the initial decision on his claims. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

In the September 2014 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the September 2014 Board hearing. The VA examination reports are adequate to allow determinations on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Eye Disability

At the September 2014 Board hearing, the Veteran stated that he was withdrawing his appeal for a higher disability rating for his service-connected right eye disability. A written transcript of the hearing was made. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). On that issue, then, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn. Accordingly, the Board does not have jurisdiction over the appeal, and the appeal is dismissed.

Peripheral Neuropathy of the Lower Extremities

The RO granted service connection effective September 30, 2008, for peripheral neuropathy in the Veteran's right and left lower extremities. He contends that the neuropathy produces impairment that warrants ratings higher than the 10 percent rating in each lower extremity that the RO assigned. 

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO has evaluated the peripheral neuropathy in each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8521, as comparable to disease of the external popliteal (common peroneal) nerve. Under that code, a 40 percent rating is assigned for complete paralysis of that nerve, with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of the toes lost, abduction of the foot lost, adduction weakened, and anesthesia covering the entire dorsum of the foot and toes. Incomplete paralysis is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if mild. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of incomplete paralysis. 

A VA primary care visit in December 2008 included a diabetes foot examination. At that time, pulses were absent bilaterally. The feet were normal of visual examination and sensory examination. In VA treatment in In July 2009, the Veteran reported a six month history of numbness, burning, throbbing, and tingling in his feet. A physician found peripheral nerve disease, and prescribed special socks and shoes to address diabetic foot issues. On VA examination in August 2009, the Veteran reported numbness and tingling in his feet. Pulses were normal in both feet. Both feet had sensory loss, specifically mild decrease in sensation to pinprick on the plantar surfaces.

On VA examination on December 6, 2013, the examiner found that the Veteran had in each lower extremity severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness. The lower extremities had normal muscle strength and normal deep tendon reflexes. On testing there was decreased sensation to light touch and vibration in each foot. The examiner indicated that the lower extremity peripheral neuropathy did not impact the Veteran's ability to work.

In VA treatment in May 2014, the Veteran reported constant pain in both feet. He indicated that the pain felt like pins sticking in his feet. He characterized the pain as 6/10 in severity. He stated that the pain affected his mobility. In treatment in August 2014, he reported 8/10 pain in his feet.

In the September 2014 Board hearing, the Veteran reported that peripheral neuropathy produced in both of his feet sensations of heat, cold, numbness, and severe pain. He stated that the pain was so bad that three to four days per week he had to stay home and could not go out. He stated that the symptoms made it difficult for him to walk, and that he could not walk more than a quarter of a block or stand for more than three to five minutes. He stated that he last worked in 2006, as an independent consultant, and that he stopped working because the neuropathy in his lower extremities make him unable to do walking or prolonged standing that was necessary to the work.

The evidence from 2008 until the December 2013 examination indicates that the peripheral neuropathy in each lower extremity caused discomfort and diminished sensation in the Veteran's feet, but did not weaken motions of his feet or decrease his capacity to bear weight. During that period, the peripheral neuropathy in each lower extremity did not produce impairment comparable to more than mild incomplete paralysis, and did not warrant a rating higher than 10 percent.

The evidence from the December 2013 examination forward tends to show that the lower extremity peripheral neuropathy produced severe pain at least intermittently, and as a result significantly limited his capacity for standing and walking. That level of impairment is reasonably comparable to moderate incomplete paralysis, and thus supports ratings of 20 percent for each lower extremity from December 6, 2013. Even in that period, the effects of the neuropathy have been sensory, without change of position or loss of motion of any part of either foot. Therefore, the ratings should not be for more than moderate incomplete paralysis, or 20 percent each.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

Peripheral neuropathy in the Veteran's lower extremities has not required frequent hospitalizations. He has asserted that the neuropathy has markedly interfered with his capacity for the employment he last held. It is not clear, however, that the limitations on weightbearing markedly interfere with capacity for employment in general, including sedentary employment. The rating criteria appropriately address limitation of function of the feet such as the Veteran experiences. Thus, the lower extremity peripheral neuropathy has not suggested an exceptional or unusual disability picture, and it is not necessary to refer the rating issues for consideration of extraschedular ratings.

TDIU

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). For purposes of determining whether a disability is ratable at 60 percent or more, VA will consider certain disabilities as one disability, including disabilities resulting from common etiology. 38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are right eye disability, diabetes, and peripheral neuropathy of the right and left lower extremities. Each of those disabilities results from a common etiology, his diabetes. Effective from September 30, 2008, the ratings for those disabilities were 30 percent for the right eye disability, 20 percent for the diabetes, and 10 percent for peripheral neuropathy in each lower extremity. Those ratings combine to 60 percent. The 60 percent rating for one disability from common etiology meets the criteria at 38 C.F.R. § 4.16(a)  for consideration of a TDIU. A TDIU is warranted if the service-connected disabilities make the Veteran unable to secure or follow a substantially gainful occupation.

VA treatment records from November 2003 and December 2005 reflect that the Veteran held employment at those times. In a January 2009 VA examination, he reported that he was retired. In an August 2009 VA examination, he reported that for one to two years he had been working part time as a self-employed small business consultant. He indicated that his diabetes caused fatigue, weakness, and diminished stamina that had significant effects on his capacity for employment.

In January 2011, the Veteran asked that VA consider individual unemployability.

In forms for VA examinations that were performed in December 2013, examiners were asked whether the Veteran's diabetes, lower extremity peripheral neuropathy, and right eye disability impacted his ability to work. With respect to each of those disorders, examiners indicated that the disorder did not impact his ability to work.

In 2013, the United States Social Security Administration indicated that the Veteran had been disabled since October 2008.

In the September 2014 Board hearing, the Veteran reported that his physician told him to avoid physical exertion because of his diabetes. He stated that his peripheral neuropathy was manifested by extreme discomfort in his feet that made him unable to leave home three to four days a week. He indicated that the foot pain made him unable to walk more than a quarter of a block or stand more than three to five minutes. He noted that he had a state-issued license plate designating him as disabled. He reported that discomfort due to peripheral neuropathy interfered with sleep. He stated that inadequate sleep at night made him unable to work for eight hours without stopping to rest. He indicated that this was the primary reason why he could not work. He reported that he had last worked in 2006, as an independent consultant. He stated that he stopped working because he could no longer travel, and do prolonged standing and walking on site visits, as was necessary for the job. In addition, he noted that peripheral neuropathy made his feet feel extremely hot intermittently, necessitating removal of his socks and shoes, which is not acceptable in work settings. He noted that his right eye disability caused blurring of vision after looking at a screen for about half an hour, and that eye drops to treat his eye disorder caused several hours of blurring. He contended that these visual impairments also interfered with his capacity for employment.

The Veteran states that his peripheral neuropathy makes him unable to perform work that requires any significant walking or standing. He relates that sleep impairment due to the neuropathy and fatigue related to his diabetes make him unable to work a continuously for typical work day. He notes that eye symptoms and medication significantly interrupt his visual capacity, and that neuropathy-related foot discomfort intermittently interferes with keeping his feet covered. The Board accepts that the combined effects of service-connected disabilities that the Veteran describes make him unable to secure or follow a substantially gainful occupation. His statements have been fairly consistent with each other and with medical findings. The Board finds his statements credible. The record thus supports a grant of a TDIU.


ORDER

The appeal for a higher disability rating for right eye disability is dismissed.

From September 30, 2008, to December 5, 2013, a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity is denied.

From September 30, 2008, to December 5, 2013, a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied.

From December 6, 2013, a 20 percent disability rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From December 6, 2013, a 20 percent disability rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran contends that his service-connected diabetes disability produces impairment that warrants a disability rating higher than the existing 20 percent rating. The Board is remanding that rating issue for the development of additional evidence.

Under the rating schedule, ratings for diabetes higher than 20 percent require that treatment of the diabetes requires regulation of activities. See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014). The assembled VA treatment records and examination reports do not indicate that the Veteran's diabetes requires regulation of activities. In the 2014 Board hearing, however, the Veteran stated that Dr. S., his VA primary care physician, told him to stop engaging in sports because of his diabetes. The claims file contains records of VA treatment of the Veteran in September 2002 through July 2009, and in parts of 2013 and 2014. As there are no records from 2010 to 2012, the Board is remanding the issue to seek those records from the Alexandria, Louisiana VA Medical Center, where the Veteran receives treatment.

In addition, the assembled evidence leaves questions as to whether the Veteran has peripheral neuropathy of one or both upper extremities as a result of his diabetes. On VA examination in August 2009, the Veteran reported numbness and tingling in his fingers. Treatment notes from November 2013 mention peripheral neuropathy in the right hand. In a VA examination in December 2013, the examiner expressed the opinion that the Veteran does not have diabetic peripheral neuropathy of either upper extremity, and that intermittent shooting pains in the hands are at least as likely as not musculoskeletal in nature. On remand, the Veteran should have a VA examination with file review and thoroughly explained opinion as to the likelihood that the Veteran has upper extremity peripheral neuropathy due to his diabetes.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of all outpatient and inpatient treatment of the Veteran at the Alexandria, Louisiana VAMC from July 2009 through the present.

2. Schedule the Veteran for a VA medical examination to address the current manifestations of diabetes. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. 

The examiner should state whether diabetes mellitus results in regulation of activities.  

The examiner must determine whether the Veteran has diabetic peripheral neuropathy in either or both upper extremities. 

3. Thereafter, review the expanded record and consider the remanded claim. If that claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


